Case 8:20-cr-00366-WFJ-SPF Document 2 Filed 12/02/20 Page 1 of 3 PageID 9
                                                                                 .C.U




                  UNITED STATES DISTRICT COURT                           23 DEC-2 Pli t:-35
                   MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION                        CLEKK, US DISTRICT COURT
                                                                       MIDDLE DISTRICT FLORIDA
                                                                           TAMPA, FLORIDA

UNITED STATES OF AMERICA

                                 .    V ^          ^               $


SEBASTIEN VACHON-DESIARDINS


                    MOTION TO SEAL INDICTMENT
                      AINJT) BKT.ATED DOCUMENTS

      Pursuant to Fed. R. Crim. P. 6(e)(4), and in the interests oflaw
enforcement, the United States of America by Maria Chapa Lopez, United
States Attorney for the Middle District of Florida, hereby moves the Court to
direct the Clerk to seal the Indictment, the file copy of the warrant(s),
defendant information sheet(s), this motion, the Court's order regarding this
motion and any other documents filed in this case that would identify the
defendant(s). Disclosure of the existence of these documents prior to the
arrest of a defendant could hinder or impede arrest efforts.

       The United States further moves that the Court direct the Clerk to seal

the Indictment in this case except when necessary to provide certified copies of

the Indictment to the United States Attorney's Office.
Case 8:20-cr-00366-WFJ-SPF Document 2 Filed 12/02/20 Page 2 of 3 PageID 10




       The United States further requests that the Court's Order allow the

 United States Marshals Service to release certified copies ofthe arrest warrant

to the case agent or other appropriate law enforcement and/or to the United

States Attorney's Office, upon verbal request ofthe United States Attorney's

Office to the United States Marshals Service, without further order ofthe

Court.


       The United States further requests that the Court's Order allow the

United States Marshals Service or other appropriate law enforcement agency

to enter the arrest warrant into the National Crime Information Center

(NCIC)database or other appropriate law enforcement database, without

further order of the Court.


       The United States further requests that the Court's Order allow the

United States to disclose the existence ofthe Indictment in any subsequent

search and/or seizure warrants which may be executed in conjunction with

the arrest ofthe defendant(s).
Case 8:20-cr-00366-WFJ-SPF Document 2 Filed 12/02/20 Page 3 of 3 PageID 11




       The United States ftirther moves that the Court direct the Clerk to

unseal the documents described herein without further order when any named

 defendant is taken into custody.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                    By:
                                          Carlton C. Gammons
                                          Assistant United States Attorney
                                          Florida Bar No. 85903
                                          400 N. Tampa St., Ste. 3200
                                          Tampa,PL 33602-4798
                                          Telephone:(813)274-6000
                                          Facsimile:(813) 274-6358
                                          Email: Carlton.Gammons@usdoj.gov
